     Case 1:16-cv-00451-LEK-RLP Document 229 Filed 12/19/18 Page 1 of 2               PageID #:
                                        5095


                                     CHARLES H. BROWER
                                              and Associates
                                            Law Corporation
                                Pioneer Plaza Suite 1210 - 900 Fort Street
                                         Honolulu, Hawaii 96813
Tel: (808) 526-2688                                                                           e-mail:
Fax: (808) 526-0307                                                          honolululaw808@gmail.com

     December 7, 2018


     CLERK FOR JUDGE LESLIE E. KOBAYASHI
     United States District Court, District of Hawaii
     300 Ala Moana Blvd., Room C-338
     Honolulu, HI 96850

     Dear Sir or Madam:

     Re:     Andrew Grant v. Marriott Ownership Resorts, Inc.
             Civil No. 16-00451 LEK-RLP

     Enclosed please find Plaintiff Andrew Grant's Proposed Curative Instructions.

     Thank you.

     Very truly yours,
                      ( 'i
                      I   I
         vt\/t//\. . >(
      CHARLES H. BROWER

      CHB:mmu
      Enclosure
      cc:   Andrew Grant
            Michael P. Healy, Esq.
            Joseph T. Rosenbaum, Esq., and
             Elizabeth J. Fujiwara, Esq.
            Richard M. Rand, Esq., Sarah 0. Wang, Esq.,
             and Kristi K. O'Heron, Esq.
Case 1:16-cv-00451-LEK-RLP Document 229 Filed 12/19/18 Page 2 of 2   PageID #:
                                   5096


                         CURATIVE INSTRUCTION

      The Court instructs you that Plaintiff Andrew Grant had

an obligation under court rules to produce the log of events

to Defendant Marriott Ownership Resorts, Inc. The court

further instructs you that Plaintiff Andrew Grant violated

court rules and failed to produce this log.

      However, you may nevertheless, consider any information

or evidence introduced from the log of events.
